Title: To George Washington from Brigadier General Alexander McDougall, 20 September 1777
From: McDougall, Alexander
To: Washington, George



Sir,
Second River [N.J.] Sepr 20th 1777. 6 A.M.

I had the Honor of addressing your excellency; on the 17th from Tapan. Colonel Durkee returned in the Evening; and brought unquestiable intelligence, that the Enemy had returned to Fort Washington, Newyork and Bergen; and from the last place to Staten Island. The next morning I marched for Paramus, in order to Collect Provisions; to Supply me on my March to join your Excellency; which I accomplished at midnight. The Succeeding morning, I began my march for this place, and arrived at Sun set, having marched 24 miles.
The Troops are now Paraded, and shall continue my march with all the dispatch, which will comport with their being Serviceable to you, when I have the pleasure to reach you. I have not determined where to Cross Rariton till I get to New-ark, or Elizabeth Town, that will depend on information I shall receive of the Shortest and best Route. I have the Honor to be, Your Excellency’s Humble Servant

Alexr McDougall

